Citation Nr: 1234755	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-04 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for education benefits under the provision of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in February 2012.  The requested development has been substantially completed.  The Veteran did not respond to Board correspondence dated in August 2012 notifying him that a June 2009 VA Policy Advisory considered in his appeal had been rescinded and replaced by a July 2009 VA Policy Advisory.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran had three years and six days of active service and a three year service obligation under a Loan Repayment Program; his countable active service for VA Post 9/11 GI Bill education benefits eligibility is less than 30 days.


CONCLUSION OF LAW

The basic eligibility criteria for education benefits under the Post-9/11 GI Bill are not met.  38 CFR § 21.9560 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2011).  Although no VCAA notice was provided in the case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA regulations provide that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  38 C.F.R. § 21.9520(a) (2011).  An individual may also establish eligibility based upon a minimum of 30 continuous days of service and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under applicable statutes.  Active duty does not include a period of service counted for purposes of repayment of an education loan.  38 C.F.R. § 21.9505(3)(iv) (2011).  A July 2009 VA Policy Advisory noted that the Office of the Secretary of Defense had informed VA that all service members incur a 3-year service obligation in return for college loan repayment.  It was also noted that VA assumes the first three years of active duty service satisfied the service obligation.

In this case, a review of the evidence of record shows the Veteran's claim for VA Post 9/11 GI Bill education benefits was denied because his creditable service for such benefits did not meet the required 30 days of continuous active duty service under 38 C.F.R. § 21.9520(b).  The evidence is not in dispute as to his honorable active duty service from June 2004 to June 2007 (1100 days) nor that his enlistment included a service obligation agreement under the terms of a Loan Repayment Program (LRP).  Service personnel records include a May 2004 enlistment agreement.  Records show he completed a three year service obligation, calculated as a period of 1096 days, prior to his retirement due to a temporary disability.  

In statements and testimony in support of his claim the Veteran acknowledged that he had enlisted with an agreement under a LRP and that he had been found eligible for VA education benefits under Chapter 30, Title 38, United States Code.  He asserts, in essence, that he should be allowed to elect Chapter 33 benefits instead of Chapter 33 benefits because he completed his LRP service obligation and was subsequently separated as a result of a service-related disability his actual dates of active duty service should be considered for Post 9/11 GI Bill education benefits.

Based upon the evidence of record, the Board finds that the Veteran had three years and six days of active service and a three year LRP service obligation and that under applicable VA regulations his countable active service for VA Post 9/11 GI Bill education benefits eligibility is less than 30 days.  There is no apparent basis in law or fact whereby he may be granted basic eligibility for Post 9/11 GI Bill education benefits.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.



ORDER

Basic eligibility for education benefits under the Post 9/11 GI Bill is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


